Hill, C. J.
A deed headed “Georgia, Brooks county,” contained the following description of the property intended to be conveyed: “All of the timber upon the following described tract of land, for the purpose of boxing, working, and otherwise using said timber for turpentine purposes, to wit: all the turpentine timber on lot No. 225 owned by me.” Held: The description of the premises or property intended to be conveyed is too indefinite and uncertain for identification of the land on which the timber is; and the deed is, therefore, void for uncertainty of description. The deed is not recorded, and there is nothing in the words of description which indicate where the land is located, nbr the amount of land or turpentine timber owned by the vendor on lot No. 225. The description not only fails to identify the property conveyed, but also fails to furnish means for identifying it by parol evidence, under the maxim id certum est quod certum reddi potest. Glover v. Newsome, 132 Ga. 797 (65 S. E. 64) ; McSwain v. Ricketson, 129 Ga. 176 (58 S. E. 655); Douglass v. Bunn, 110 Ga. 159 (35 S. E. 339); Estes v. Winn, 136 Ga. 344 (71 S. E. 470), and cases cited. Judgment reversed.